DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-12 are pending in the application. Claims 9-12 are added.

Claim Objections
In the light of amendment to claims 2 and 6, the examiner withdraws the objections made to claims 2 and 6.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Rejections under 35 U.S.C. § 103:
On pages 12, 4th paragraph, the applicant argued that none or Shi, Vemulapalli, and combination thereof has disclosed, taught, or suggested the claimed feature of "a set of high-resolution (HR) frame estimation networks (HFENet) configured to generate an output HR video frame of a reconstructed HR video sequence from a currently-processing LR video frame and a last-processed LR video frame of an input LR video sequence, and a last-generated output HR video frame of the reconstructed HR video sequence" in Claim 1,
As to the above argument, Shi discloses a set of low-resolution (LR) frame generation networks (LFGNet) configured to synthesize a LR video frame of an intermediate LR video sequence from an input high-resolution (HR) video frame of  by  employing fast learning in low resolution (LR) space and batch-normalize to robustly train a network of a plurality of residual blocks for better accuracy  for image SR from a high downsampling factor (4×) as measured by human subjects using MOS tests; [0043], I-LR is the low-resolution input image of its high-resolution counterpart I-HR and training the networks 406, 408, I-LR  obtained by applying a Gaussian-filter to I-HR followed by a downsampling operation with a downsampling factor r ([0040]).
Shi further discloses  estimating a high-resolution, super-resolved image from a low-resolution input image wherein the low-resolution input image of its high-resolution counterpart and the high-resolution images can be provided during training of the networks 406, 408 (Fig. 4, [0043]) and I-LR is the low-resolution input image of its high-resolution counterpart I-HR and provide the high-resolution images during training of the networks 406, 408 by applying a Gaussian-filter to I-HR followed by a downsampling operation with a downsampling factor r herein the  ([0043])
Shi also discloses  super-resolution generative adversarial network (SRGAN) provides perceptual loss function that consists of an adversarial loss function and a content loss function and a content loss function recovering photo-realistic images from 4X downsampled images so as to extract degradation features of the currently-processing LR video frame and a LR video frame of a testing LR video sequence corresponding to the currently-processing LR video frame ([0026]).
In addition to Shi, Vemulapalli teaches , recurrent super-resolution model 200 is trained to receive further input data that includes a previous low-resolution image frame 210. As a result of receipt of the previous low-resolution image frame 210 and the current low-resolution image frame 204, the recurrent super-resolution model 200 can estimate a low-resolution flow between the previous low-resolution image frame 210 and the current low-resolution image frame 204 for currently-processing LR video frame and the last-processed LR video frame are video frames of the intermediate LR video sequence ([0078], FIG. 2).
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    
Accordingly, Examiner maintains the rejection with regards to above arguments. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20180075581, hereinafter Shi) in view of Vemulapalli et al. (US 20190206026, hereinafter Vemulapalli).  
Regarding Claim 1, Shi discloses an apparatus for video super-resolution (VSR) using generative adversarial networks (GAN) ([0039], FIG. 4), comprising:
 a set of low-resolution (LR) frame generation networks (LFGNet) configured to synthesize a LR video frame of an intermediate LR video sequence from an input high-resolution (HR) video frame of a training HR video sequence during a training of the apparatus ([0040], employ the fast learning in low resolution (LR) space and batch-normalize to robustly train a network of a plurality of residual blocks for better accuracy  for image SR from a high downsampling factor (4×) as measured by human subjects using MOS tests; [0043], I-LR is the low-resolution input image of its high-resolution counterpart I-HR and training the networks 406, 408, I-LR  obtained by applying a Gaussian-filter to I-HR followed by a downsampling operation with a downsampling factor r);
a set of high-resolution (HR) frame estimation networks (HFENet) configured to generate an output HR video frame of a reconstructed HR video sequence from a currently-processing LR video frame and a last-processed LR video frame of an input LR video sequence, and a last-generated output HR video frame of the reconstructed HR video sequence ([0043], estimating a high-resolution, super-resolved image from a low-resolution input image wherein the low-resolution input image of its high-resolution counterpart and the high-resolution images can be provided during training of the networks 406, 408 (Fig. 4))
wherein the HFENet is trained during the training of the apparatus using the intermediate LR video sequence as the input LR video sequence([0043], I-LR is the low-resolution input image of its high-resolution counterpart I-HR and provide the high-resolution images during training of the networks 406, 408 by applying a Gaussian-filter to I-HR followed by a downsampling operation with a downsampling factor r); and 
a set of kernel estimation networks (KENet)  ([0026], a super-resolution generative adversarial network (SRGAN) perceptual loss function)configured, during the training of the apparatus, to: 
extract degradation features of the currently-processing LR video frame and a LR video frame of a testing LR video sequence corresponding to the currently-processing LR video frame ([0026], super-resolution generative adversarial network (SRGAN) provides perceptual loss function that consists of an adversarial loss function and a content loss function and a content loss function recovering photo-realistic images from 4X downsampled images);
contract the extracted degradation features so to reduce the distance among the same degradation features and enlarge the distance among the different degradation features ([0037], minimizing a least squares error (MSE) in finding pixel-wise averages of plausible solutions which are typically blurry, overly-smooth and thus have poor perceptual quality; [0038], a loss function based on the Euclidean distance between feature maps extracted from the VGG19 network to obtain perceptually superior results for both super-resolution and artistic style-transfer);
feed the contracted degradation features back to the LFGNet, adding to the training HR video sequence [0046]  perform perceptual loss l-SR as a weighted combination of several loss components that model distinct desirable characteristics of the recovered SR image; [0047], FIG. 4; [0085], FIG. 7); and
 judge whether degradation of the intermediate LR video sequence is same as degradation of the testing LR video sequence ([0044], generating function G  is  trained such that G estimates, for a given LR image, the corresponding HR counterpart image of the LR image; [0058] )
Shi does not explicitly disclose  that the currently-processing LR video frame and the last-processed LR video frame are video frames of the intermediate LR video sequence
Vemulapalli teaches from the same field of endeavor that the currently-processing LR video frame and the last-processed LR video frame are video frames of the intermediate LR video sequence ([0078], FIG. 2, recurrent super-resolution model 200 is trained to receive further input data that includes a previous low-resolution image frame 210. As a result of receipt of the previous low-resolution image frame 210 and the current low-resolution image frame 204, the recurrent super-resolution model 200 can estimate a low-resolution flow between the previous low-resolution image frame 210 and the current low-resolution image frame 204)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of intermediate LR video sequence as taught by Vemulapalli ([0078]) into the video super-resolution (VSR) using generative adversarial networks (GAN) Shi in order to provide the current estimated high-resolution image frame 208 based at least in part on the low-resolution flow (Vemulapall, [0078]).
Regarding Claim 2, Shi in view of Vemulapalli discloses  the apparatus of claim 1, wherein the synthesis of the output LR video frame of the intermediate LR video sequence from the input HR video frame of the training HR video sequence by the LFGNet during training comprises: down-sampling the HR video frame of the training HR video sequence to generate a down-sampled HR video frame of the training HR video sequence ([0043], I-LR is the low-resolution input image of its high- resolution counterpart I-HR and training the networks 406, 408, I-LR  obtained by applying a Gaussian-filter to I-HR followed by a downsampling operation with a downsampling factor) and  minimizing a content loss in the synthesis of the output LR video frame based on the down-sampled HR video frame, wherein the content loss comprises a pixel loss and a VGG loss ([0038], a loss function based on the Euclidean distance between feature maps extracted from the VGG19 network to obtain perceptually superior results for both super-resolution and artistic style-transfer).
Regarding Claim 4, Shi in view of Vemulapalli discloses  the apparatus of claim 1,  wherein the KENet is further configured to execute a metric learning method in contracting the extracted degradation features;  wherein the metric learning method comprises computing and minimizing a contrastive loss of the extracted degradation features ([0076], using one or more generative adversarial networks, including a generating network and a discriminating network and by using one or more loss functions that are not based only on MSE, but that also can be based on other perceptual loss functions, e.g., content loss, adversarial loss, and a regularization loss )
Regarding Claims 5-6 and 8,  Method claims 5-6 and 8 of using the corresponding method claimed in claims 1-2 & 4 that  the rejections of which are incorporated herein for the same reasons of obviousness as used above.
Allowable Subject Matter
Claims 3, 7 and 9-12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487